Citation Nr: 0336777	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-03 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  The propriety of the initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling from June 8, 1999 to May 16, 2001 and as 
100 percent disabling from May 17, 2001.

2.  Entitlement to an effective date earlier than June 8, 
1999 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) at Muskogee, 
Oklahoma.

Following the decision herein, this appeal is REMANDED to the 
RO via the Appeals Management Center, in Washington, DC.  VA 
will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  A formal claim of entitlement to service connection for 
PTSD was filed June 18, 1996.

2.  This claim remained pending until service connection for 
PTSD was established in an August 2001 rating decision.  


CONCLUSION OF LAW

The criteria to award an effective date from June 18, 1996 
for service connection for PTSD are met.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, by his representative, contends that he is 
entitled to an effective date of June 18, 1996 for the grant 
of service connection for his PTSD.  The Board agrees with 
this contention.

The effective date of a grant of service connection is 
prescribed by statute and regulation.  If the claim is 
received within one year of the veteran's separation from 
service, the effective date shall be the day after separation 
from service or date entitlement arose.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2003).  In all other cases, the effective 
date shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In this case, the general rule governs, because the veteran 
did not file a claim of entitlement to service connection for 
PTSD within one year after the date of his separation from 
service.

A "claim" is defined by regulation as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2003).

The veteran filed a formal claim of entitlement to service 
connection for PTSD on VA Form 21-526, Application for 
Compensation, on June 18, 1996.  

The formal claim filed on June 18, 1996 was the first claim, 
formal or informal, of entitlement to service connection for 
PTSD submitted in this case.  In a January 1997 rating 
decision, this claim was denied.  In September 1997, the 
veteran submitted in response to the decision VA Form 21-
4138, Statement in Support of Claim, in which he took issue 
with the decision and requested the RO to "reopen" his 
claim.  The Board finds that the September 1997 statement 
represented a valid and timely notice of disagreement.

In an August 2001 rating decision, service connection for 
PTSD was granted.  The effective date of service connection 
assigned by the RO in the August 2001 decision, June 8, 1999, 
was based on the RO's conclusion that it was adjudicating a 
claim that had been finally denied and then reopened with new 
and material evidence.  See 38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. § 3.156(a0 (2003).  The RO applied the 
rules of law governing the assignment of an effective date 
for the grant of a reopened claim.  These rules provide that 
the effective date of such a grant is the date of the RO's 
receipt of the reopened claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§§ 3.50, 3.400(q), (r) (2003).  

However, when service connection was granted for PTSD in 
August 2001, the June 18, 1996 claim was open and pending by 
virtue of the valid and timely January 1997 notice of 
disagreement.  Therefore, the August 2001 decision 
represented a grant of the June 18, 1996 claim, not of a 
later application to reopen that claim.

Accordingly, under the rules pertaining to effective date, 
the proper effective date of the grant of service connection 
for the veteran's PTSD is June 18, 1996, the date of the 
claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

For these reasons, the Board finds that June 18, 1996, the 
date of receipt of the original claim, represents the proper 
effective date for the grant of service connection for PTSD.


ORDER

An effective date of June 18, 1996 is granted for service 
connection for PTSD.


REMAND

In the August 2001 rating decision granting service 
connection for PTSD, a 30 percent evaluation was assigned.  
In May 2002, the veteran's representative filed a notice of 
disagreement contesting not only the effective date of 
service connection assigned in the decision but also the 30 
percent evaluation.  

In a January 2003 rating decision, the evaluation of the 
veteran's PTSD was increased to 100 percent from an effective 
date of May 17, 2001.  The RO did not issue a statement of 
the case addressing the evaluation of the veteran's PTSD 
after receiving the veteran's May 2002 notice of 
disagreement.

However, the January 2003 rating decision did not moot the 
appeal of the evaluation that was initiated by the May 2002 
notice of disagreement.  The evaluation of PTSD for the 
period of service connection before May 17, 2001 remained at 
issue.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating 
decision issued after a notice of disagreement which grants 
less than the full benefit sought does not abrogate the 
pending appeal).  

A notice of disagreement must be followed by a statement of 
the case.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29 
(2003).  Where a claimant files a notice of disagreement and 
the RO has not issued a statement of the case, the issue must 
be remanded to the RO for that action to be performed.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the 
claim of entitlement to a greater initial evaluation of PTSD 
before May 17, 2001, a period, by the decision herein, 
beginning June 18, 1996, will be remanded.  Id.; see also 
38 C.F.R. § 19.9(a) (2003).  After receiving a statement of 
the case, the veteran must submit a timely substantive appeal 
in order for the Board to have jurisdiction over this claim.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.300-20.306 
(2003).

In addition to the foregoing, the Board notes that the 
Veterans Claims Assistance Act of 2000 (the VCAA) applies to 
this claim, which was pending before VA when the statute was 
enacted on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); cf. Kuzma v. Principi, No. 
03-7032, 2003 U.S. App. LEXIS 17678 (Fed. Cir. Aug. 25, 2003) 
(VCAA did not apply to a claim that was the subject of a 
Board decision entered before the enactment of the VCAA).  

The VCAA requires that claimants of VA benefits be furnished 
certain notice about the status of their claims, but it does 
not appear that such notice was issued in this case.  Under 
the VCAA, VA must notify the claimant and the claimant's 
representative, if any, of any information and any medical 
and lay evidence that VA determines is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103.  The notice must 
indicate which evidence the claimant is finally responsible 
for obtaining and which evidence VA will attempt to obtain on 
the claimant's behalf.  Id.; see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

It does not appear that the RO sent a letter or similar 
document to the veteran intended to serve as the notice 
required by section 5103 of the VCAA.  While the claim is in 
remand status, the RO must provide the veteran with a notice 
that satisfies section 5103.  

Accordingly, this case is REMANDED for the following actions

1.  Review the claims file and ensure 
that all notice and development action 
required by the VCAA is completed for the 
claim.  

2.  After all appropriate notice and 
development, including any appearing to 
be necessary from the response to the 
above-requested notice, has been 
accomplished, the RO should issue a 
statement of the case concerning the 
issue of entitlement to an evaluation for 
PTSD from June 18, 1996 to May 16, 2001.  
The appropriateness of a "staged" 
rating of the veteran's PTSD should be 
considered.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The veteran and 
his representative should be advised of 
the time period in which a substantive 
appeal must be filed in order to obtain 
appellate review of this claim.

Then, if appellate review is required, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



